DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the width of the proximal edge and width of the basin as recited in claim 7 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0062] refers to “the wall 114” in line 11. The indicator 114 is used to denote a different structure in Paragraph [0056]. “the wall 114” should read --the wall 116-- as previously denoted in Paragraph [0062]
Paragraph [0074] recites “the tray 154” in line 5. The indicator 154 has already been used to refer to the step performed in Paragraph [0064]. “the tray 154” should read --the tray 254-- as cited in Paragraph [0073].
Paragraph [0074] recites “the proximal edge 254” in lines 1-2 and 3. The indicator 254 is used to denote the tray as cited in Paragraph [0073]. “the proximal edge 254” should read --the proximal edge 260-- as recited in line 6 of Paragraph [0074].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the tray and basin are formed as independent components" in lines 1-2.  Due to the limitation of the tray and basin being integrally formed as a single component in claim 1 upon which claim 2 is dependent, it is unclear as to how the device can both be integrally formed and independent components as these two limitations directly contradict one another. For the purpose of examination, it is being assumed that the limitation of “The fluid collection device of claim 1, wherein the tray and basin are integrally formed as a single component” in lines 5-7 was meant to be an alternative embodiment to the limitations set forth by claim 2 and was not intended to limit the scope of claim 2 as currently drawn to. Examiner notes that the wording present in lines 5-7 of claim 1 give the impression that they were intended to be a separate claim from claim 1 that is dependent upon claim 1. If this is the case, separating this section out into a separate dependent claim would correct the 112(b) rejection at hand. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (U.S. Patent 5,792,125).
Regarding claim 1, Webb discloses a fluid collection device (10), comprising: a tray (12) defining a proximal edge (see illustrative diagram of Figures 1-4 below) and a distal edge (see illustrative diagram of Figures 1-4 below); and  a basin (14) connected to the proximal edge (see illustrative diagram of Figures 1-4 below) of the tray (12), the basin (14) including an opening (see illustrative diagram of Figures 1-4 below) at a top perimeter edge (see illustrative diagram of Figures 1-4 below) and walls (see illustrative diagram of Figures 1-4 below) extending away (see illustrative diagram of Figures 1-4 below) from the tray (12) towards a bottom (see illustrative diagram of Figures 1-4 below), the walls (see illustrative diagram of Figures 1-4 below) and bottom (see illustrative diagram of Figures 1-4 below) defining an interior volume configured to receive fluid (Col. 3 lines 28-42) wherein the tray (12) and basin (14) are integrally formed (Col. 3 lines 28-42, one-piece) as a single component.

    PNG
    media_image1.png
    742
    1014
    media_image1.png
    Greyscale

Illustrative diagram of Figures 1-4 of Webb (U.S. Patent 5,792,125).
Regarding claim 3, Webb discloses the fluid collection device of claim 1. Webb further discloses the tray (1) being configured to be at least partially positioned over a patient bed (Col. 3 lines 48-51) and beneath a patient (Col. 3 lines 48-49).
Regarding claim 5, Webb discloses the fluid collection device of claim 1. Webb further discloses the tray defining a substantially planar configuration (Col. 3 lines 28-31) including flat top (see illustrative diagram of Figures 1-4 above) and bottom (see illustrative diagram of Figures 1-4 above) surfaces extending between the proximal (see illustrative diagram of Figures 1-4 above) and distal edges (see illustrative diagram of Figures 1-4 above).
Regarding claim 7, Webb discloses the fluid collection device of claim 1. Webb further discloses a width (see illustrative diagram of Figures 1-4 above) of the proximal edge (see illustrative diagram of Figures 1-4 above) of the tray (12) is equal to a width (see illustrative diagram of Figures 1-4 above) of the basin (see illustrative diagram of Figures 1-4 above).
Regarding claim 12, Webb discloses the fluid collection device of claim 1. Webb further discloses at least three (all walls of Webb) of the basin (14) tapering inwardly towards the bottom (see illustrative diagram of Figures 1-4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Webb (U.S. Patent 5,792,125) in view of Kane et al. (U.S. Patent 5,147,342).
Regarding claim 2, Webb discloses the fluid collection device of claim 1. Webb does not expressly disclose the tray and basin being formed as independent components, and the basin being removably connected to the proximal edge of the tray. Kane in the same field of endeavor of fluid collection devices, teaches a tray (14) and basin (12) formed as independent (Col. 3 lines 32-35) components, and the basin (12) being removably connected (Col. 4 and 5 lines 66-67 and 1-5) to the proximal edge (44) of the tray (14), for the purpose of allowing easy removal of the basin from the tray after collection of the fluid sample (Col. 5 lines 12-24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the basin and tray to be independent components and the basin to be removably connected to the proximal edge of the tray as taught by Kane for the purpose of allowing easy removal of the basin from the tray after collection of the fluid sample (Col. 5 lines 12-24).
	
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (U.S. Patent 5,792,125) in view of Morrison (U.S. Patent 542,202)
Regarding claim 4, Webb discloses the fluid collection device of claim 1. Webb further discloses the tray and basin being made of PETG which is known to have flexible characteristics. Webb does not expressly disclose the tray and basin being fabricated from a rubber material. Morrison, in the same field of endeavor of fluid collection devices, teaches a tray (A) being fabricated from a flexible (Page 1 lines 89-95), rubber (Page 1, lines 89-95) material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the PETG material of Webb that performs the function of providing a flexible liquid impervious material for the rubber of Morrison since these elements perform the same function of providing a flexible liquid impervious material. Simply substituting one flexible liquid impervious material means for another would yield the predictable result of allowing a fluid collection device to be flexible and liquid impervious. See MPEP 2143.
Regarding claim 6, Webb discloses the fluid collection device of claim 1. Webb further disclose the tray (12) including opposing side edges (see illustrative diagram of Figures 1-4 above) extending between the proximal (see illustrative diagram of Figures 1-4 above) and distal edges (see illustrative diagram of Figures 1-4 above). Webb does not expressly disclose at least a portion of the side edges tapering inwardly towards the proximal edge. Morrison, in the same field of endeavor of fluid collection devices, teaches a tray (A) that includes opposing side edges (b’ and b2) extending between a proximal (a3) and distal edge (a), and wherein at least a portion (portion b2) tapers inwardly (Page 2 lines 19-39) towards the proximal edge (a3) for the purpose of conducting fluids to a suitable vessel or receptacle (Page 1 lies 9-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side edges of Webb to have included the side edges as taught by Morrison for the purpose of conducting fluids to a suitable vessel or receptacle (Page 1 lies 9-25).
Regarding claim 8, Webb discloses the fluid collection device of claim 1. Webb does not expressly disclose the tray including fluid guides extending from a top surface of the tray at opposing side edges of the tray. Morrison, in the same field of endeavor of fluid collection devices, teaches a tray (A) that includes fluid guides (b’ and b2) extending from a top surface (see illustrative diagram of Figure 1 and 2 below) of the tray (A) at opposing side edges of the tray (A) for the purpose of conducting fluids to a suitable vessel or receptacle (Page 1 lies 9-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side edges of Webb to have included the side edges with fluid guides as taught by Morrison for the purpose of conducting fluids to a suitable vessel or receptacle (Page 1 lies 9-25).

    PNG
    media_image2.png
    557
    799
    media_image2.png
    Greyscale

Illustrative diagram of Figure 1 of Morrison (U.S. Patent 542,202).
Regarding claim 9, Webb in view of Morrison disclose the fluid collection device of claim 8. Webb in view of Morrison further disclose the fluid guides (b’ and b2 of Morrison) extend substantially perpendicularly (see illustrative diagram of Figure 1 and 2 of Morrison above) from the top surface (see illustrative diagram of Figure 1 and 2 of Morrison above) of the tray (A of Morrison) and connect to the opening (see illustrative diagram of Figures 1-4 of Webb above) of the basin (14). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Webb (U.S. Patent No. 5,792,125) in view of Sibai (U.S. Patent No. 11,471,355).
Regarding claim 10, Webb discloses the fluid collection device of claim 1. Webb does not disclose the tray including fluid guides extending from a top surface of the tray in a central region of the tray between opposing side edges of the tray. Sibai, in the same field of endeavor of fluid collection, teaches a tray (410) including fluid guides (431) extending (Col. 9 lines 4-26) from a top surface (430) of the tray (410) in a central region (see illustrative diagram of Figure 15 below) of the tray (410) between opposing side edges (see illustrative diagram of Figure 15 below) of the tray (410) for the purpose of providing suitable fluid flow capabilities and/or structural support and rigidity as desired to the drain tray (Col. 9 lines 4-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray as disclosed by Webb to have included the fluid guides as taught by Sibai for the purpose of providing suitable fluid flow capabilities and/or structural support and rigidity as desired to the drain tray (Col. 9 lines 4-26).

    PNG
    media_image3.png
    396
    397
    media_image3.png
    Greyscale

Illustrative diagram of Figure 15 of Sibai (U.S. Patent No. 11,471,355).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Webb (U.S. Patent No. 5,792,125) in view of Haswell (U.S. Patent No. 4,076,017)
Regarding claim 11, Webb discloses the fluid collection device of claim 1. Webb does not expressly disclose at least one of the walls of the basin including graduations formed therein or marked thereon to indicate a level of fluid within the interior volume of the basin. Haswell, in the same field of endeavor of fluid collection, teaches a wall (13) of a basin (18) including graduations (19) formed thereon to indicate (Col. 3 lines 4-11) a level of fluid (Col. 3 lines 4-11) within the interior volume of the basin (18) for the purpose of measuring the amount of fluid collected (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the basin of Webb to have been the basin taught by Haswell for the purpose of measuring the amount of fluid collected (Abstract).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (U.S. Patent No. 5,792,125) in view of Pollastri et al. (U.S. Publication 2003/0056285) henceforth referred to as Pollastri.
Regarding claim 13, Webb discloses the fluid collection device of claim 1. Webb further discloses a drain line (148) extending from the bottom (see illustrative diagram of Figures 1-4 above) of the basin (14) for drainage of the fluid from the basin (14). Webb does not expressly disclose the drainage being selective.  Pollastri in the same field of endeavor of fluid collection, teaches a basin (7) with a drainage line (9 and 39) extending from the bottom (5) of the basin (7) for selective (Paragraph [0043], valve 43, controlled sealing and unsealing) drainage (Paragraph [0043]) of the fluid (Paragraph [0043]) from the basin (7) for the purpose of controlling the sealing or unsealing of the drainage spout for accommodating and preventing drainage of fluid (Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drainage line as disclosed by Webb to have been the drainage line as taught by Pollastri for the purpose of controlling the sealing or unsealing of the drainage spout for accommodating and preventing drainage of fluid (Paragraph [0043]).
Regarding claim 14, Webb in view of Pollastri disclose the fluid collection device of claim 13. Webb in view of Pollastri further disclose a valve (43 of Pollastri) for selectively (Paragraph [0043] of Pollastri, valve 43 of Pollastri, controlled sealing and unsealing) draining the fluid from the basin (14 of Webb). Webb in view of Pollastri do not expressly disclose the valve being incorporated into the drain line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the valve to be in the drain line since this claimed position of the valve being in the drain line does not change the valve’s ability to selectively drain the fluid from the basin. Since applicant has not given any criticality to why the position of the valve disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was the position of a claimed element and altering the position of that claimed element would not have modified the operation of the device, the claimed device was not patentably distinct from the prior art device because it merely involved the rearrangement of parts. See MPEP 2144. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).	
Claim 15, 17, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollastri (U.S. Publication 2003/0056285) in view of Webb (U.S. Patent No. 5,792,125).
Regarding claim 15, Pollastri discloses a fluid collection device (1) including a basin (7) including an opening (see illustrative diagram of Figure 1A and 1B below) at a top perimeter edge (11) and walls (3) extending towards a bottom (5), the walls (3) defining an interior volume (see illustrative diagram of Figure 1A and 1B below) configured to receive fluid (Paragraph [0029]); and an insert (15) configured to be at least partially removably (Paragraph [0037]) positioned within (Paragraph [0037]) the interior volume (see illustrative diagram of Figure 1A and 1B below) of the basin (7), the insert (15) including a filtration structure (17) for filtering (Paragraph [0038]) large particles (23) from the fluid (Paragraph [0038]) collected in the interior volume (see illustrative diagram of Figure 1A and 1B below) of the basin (7). Pollastri does not expressly disclose a tray defining a proximal edge and a distal edge, the basin being connected to the proximal edge of the tray, or the walls of the basin extending away from the tray. In the same field of endeavor of fluid collection, Webb teaches a tray (12) defining a proximal edge (see above illustrative diagram of Figures 1-4) and a distal edge (see above illustrative diagram of Figures 1-4), a basin (14) connected to the proximal edge (see above illustrative diagram of Figures 1-4) of the tray (12), and the walls (see illustrative diagram of Figures 1-4 above) of the basin (14) extending away (see illustrative diagram of Figures 1-4 above) from the tray (12) for the purpose of positioning the device under the patients buttocks and affixing the planar portion to the operating table (Col. 3 lines 48-65) for collecting and draining fluids during vaginal delivery and pelvic procedures (Col. 1 lines 16-19).. 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the basin as disclosed by Pollastri to have included the tray as taught by Webb for the purpose of positioning the device under the patients buttocks and affixing the planar portion to the operating table (Col. 3 lines 48-65) for collecting and draining fluids during vaginal delivery and pelvic procedures (Col. 1 lines 16-19).

    PNG
    media_image4.png
    768
    799
    media_image4.png
    Greyscale

Illustrative diagram of Figures 1A and 1B of Pollastri (U.S. Publication 2003/0056285).

Regarding claim 17, Pollastri in view of Webb disclose the fluid collection system of 15. Pollastri in view of Webb further disclose a drain line (39 of Pollastri) extending from the bottom (5 of Pollastri) of the basin (7 of Pollastri) for selective (Paragraph [0043] of Pollastri, valve 43 of Pollastri, controlled sealing and unsealing) (Paragraph [0043] of Pollastri) of the fluid (Paragraph [0043] of Pollastri) from the basin (7 of Pollastri).
Regarding claim 18, Pollastri discloses a method of fluid collection comprising: a basin (7) including an opening (see illustrative diagram of Figure 1B above) at a top perimeter edge (11) and walls (3) extending towards a bottom (5), the walls (3) defining an interior volume (see illustrative diagram of Figure 1A and 1B above); and collecting (Abstract) the fluid within the interior volume (see illustrative diagram of Figure 1A and 1B above) of the basin (7). Pollastri does not expressly disclose positioning the fluid collection device at least partially on a bed or beneath a patient, the fluid collection device including a tray defining a proximal edge and a distal edge, the basin being connected to the proximal edge of the tray, the walls extending away from the tray, or allowing fluid to drain along the tray towards the basin.
In the same field of endeavor of fluid collection, Webb teaches positioning a fluid collection device (10) at least partially on a bed (Col. 3 lines 48-51) and beneath a patient (Col. 3 lines 48-51), the fluid collection device (10) including a tray (12) defining a proximal edge (see illustrative diagram of Figures 1-4 above) and a distal edge (see illustrative diagram of Figures 1-4 above), and a basin (14) connected to the proximal edge (see illustrative diagram of Figures 1-4 above) of the tray (12) with walls (see illustrative diagram of Figures 1-4 above) extending away (see illustrative diagram of Figures 1-4 above) from the tray (12) towards a bottom (see illustrative diagram of Figures 1-4 above) for the purpose of positioning the device under the patients buttocks and affixing the planar portion to the operating table (Col. 3 lines 48-65) for collecting and draining fluids during vaginal delivery and pelvic procedures (Col. 1 lines 16-19). Webb does not explicitly teach the fluid draining along the tray towards the basin, however the device carries out this process during normal operation and therefore anticipates this process. See MPEP 2112.02.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified basin as disclosed by Pollastri to have included the tray as disclosed by Webb for the purpose of positioning the device under the patients buttocks and affixing the planar portion to the operating table (Col. 3 lines 48-65) for collecting and draining fluids during vaginal delivery and pelvic procedures (Col. 1 lines 16-19).
Regarding claim 19, Pollastri in view of Webb disclose the method of claim 18. Pollastri in view of Webb further disclose positioning an insert (15) including a filtration structure (17) within the interior volume (see illustrative diagram of Figure 1A and 1B of Pollastri above) of the basin (7), capturing large particles (23) from the fluid with the filtration structure (17), and removing (Paragraph [0037]) the insert (15) from the opening (see illustrative diagram of Figure 1A and 1B above) or the interior volume (see illustrative diagram of Figure 1A and 1B above) of the basin (7). Pollastri in view of Webb do not expressly disclose the removal of the insert being to dispose of the captured large particles (23), however the removal of the insert disposes the captured large particles from the basin during the operation of the removal of the screen and therefore anticipates this process. See MPEP 2112.02.
Regarding claim 20, Pollastri in view of Webb disclose the method of claim 18. Pollastri in view of Webb further disclose measurement graduations (41) marked on (Paragraph [0042]) at least one (Paragraph [0042]) of the walls (3) of the basin (7) for measuring (Paragraph [0042]) a level (Paragraph [0042]) of the fluid (Paragraph [0042]) collected within the interior volume (see illustrative diagram of Figure 1A and 1B above) of the basin (7). Pollastri in view of Webb do not expressly disclose visually performing this measurement, however this process would be performed during normal operation of the device and is therefore anticipated by the device disclosed by Pollastri in view of Webb. See MPEP 2112.02.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pollastri (U.S. Publication 2003/0056285) in view of Webb (U.S. Patent No. 5,792,125) and further in view of Wendt (U.S. Patent No. 4,024,590).
Regarding claim 16, Pollastri in view of Webb disclose the fluid collection system of claim 15. Pollastri in view of Webb further disclose the insert including a handle and a perimeter lip surrounding the basin (7 of Pollastri). Pollastri in view of Webb do not expressly disclose the handle being capable of being releasably engaged with the perimeter lip. Wendt, in the same field of endeavor of fluid collection basins, teaches a basin (1) with an insert (3) that includes a handle (31) capable of being releasably (Col. 2 lines 38-59) engaged (Col. 2 lines 38-59) with a perimeter lip (10 and 11) surrounding the basin (1) for the purpose of insuring that the insert does not move with respect to the basin (Col. 2 lines 60-68 and Col. 3 lines 1-6) as well as being easily separated (Col. 3 lines 7-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert as disclosed by Pollastri in view of Webb to have included the handle as taught by Wendt for the purpose of insuring that the insert does not move with respect to the basin (Col. 2 lines 60-68 and Col. 3 lines 1-6) as well as being easily separated (Col. 3 lines 7-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffith et al. (U.S. Patent No. 590,188) discloses a large tray and basin for placement under a patient.
Noble (U.S. Patent No. 846,236) discloses a tray and basin for placement on top of a patient bed
Lee et al. (U.S. Publication 2010/0137820) discloses a fluid collection device for placement under a patient.
Hofmeyr (U.S. Publication 2021/0321919) discloses a fluid collection device for placement under a patient.
Tramont (U.S. Patent No. 4,880,418) discloses a fluid collection device for placement under a patient.
Haswell (U.S. Patent No. 5,454,797 discloses a fluid collection device for placement under a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781